DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a national stage entry under 35 US 371 of PCT/CA2018/051545, filed 03 December 2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Acknowledgement is also made of Applicant’s claim for benefit under 35 USC 119(e) to US Provisional application 62/593,652, filed 01 December 2017.


Election/Restrictions
	Upon reconsideration, the restriction requirement set forth on 10 June 2022 is hereby WITHDRAWN. 

A new restriction requirement for the claims submitted 10 August 2022 is set forth below, which requires Applicant to select a single inventive embodiment from the posed groups. 

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-3, 13, 20, 26, 31, 36, 58, 61, and 65-71 in full, and 56, 57, and 59 in part, drawn to a method of preserving sperm, involving combining sperm with (i) a cholesterol: carrier complex, (ii) a cryoprotectant, and (iii) a buffer.
Group II, claims 56, 57, and 59 in part, drawn to a method of preserving sperm, involving combining sperm with (i) a cell permeable antioxidant peptide, substantially free of a cholesterol: carrier complex.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the shared technical feature of preserving sperm, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sieme et al (Animal Reproductive Science, 2016).  
In the referenced publication, Sieme et al discuss the use of cryoprotective agents for the preservation of sperm, such as glycerol and dimethyl sulfoxide (Abstract; Pages 3-4).  Thus, the models and protocols facilitating the preservation of sperm within Sieme et al anticipate the shared technical feature of Groups I and II. 
Therefore, unity of invention is lacking a posteriori between Groups I and II. 

Applicant is advised that the reply to this requirement to be complete must include (i) an
election of a species or invention to be examined even though the requirement may be traversed (37
CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a
right to petition, the election must be made with traverse. If the reply does not distinctly and specifically
point out supposed errors in the restriction requirement, the election shall be treated as an election
without traverse. Traversal must be presented at the time of election in order to be considered timely.
Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.
If claims are added after the election, applicant must indicate which of these claims are readable on the
elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR
1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify
such evidence now of record showing the inventions to be obvious variants or clearly admit on the
record that this is the case. Where such evidence or admission is provided by applicant, if the examiner
finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a
rejection under 35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Carmela DeLuca on 4 October 2022, a provisional election was made without traverse to prosecute the invention of Group I, a method of preserving sperm, involving combining sperm with (i) a cholesterol: carrier complex, (ii) a cryoprotectant, and (iii) a buffer.  Claims 1-3, 13, 20, 26, 31, 36, 58, 61, and 65-71 in full, and claims 56, 57, and 59 in part read on the elected invention.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 56, 57, and 59 in part are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claims 61, 68, and 70-71 are objected to because of the following informalities:  
Regarding claims 61 and 68:  Each claim should begin with a capital letter and end with a period. Periods may not be used elsewhere in the claims except for abbreviations. See MPEP 608.01(m), Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Therefore, subsections a. – b. and i. – iii.  in claim 61 and reference to those subsections in claim 68 should be replaced with the parenthetical version a) – b) and i) – iii). 
Regarding claims 70-71:  Each claim should begin with a capital letter and end with a period. See MPEP 608.01(m), Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Claims 70 and 71 do not meet this criteria, as they do not end in a period. 
Appropriate correction is required.

Claim Interpretation
	 The specification defines the term “about” as a reasonable amount of deviation of the modified term such that the end result is not significantly changed. These terms of degree should be construed as including a deviation of at least ±5% of the modified term if this deviation would not negate the meaning of the word it modifies (Paragraph [0072]). Thus, in claims 20, 31, 58-59, 61, and 68-69 the temperature, cooling rates, and compositions must be within 5% or more of the stated amounts, so long as doing so maintains the integrity of the modified parameter.
	The specification also defines the phrase “substantially free” as the complete or near complete lack of an action, characteristic, property, state, structure, item, or result. In other words, a composition that is "substantially free of' an ingredient or element may still actually contain such item as long as there is no measurable effect thereof. (Paragraph [0069]). Thus, the compositions of claims 1 and 67 must contain an amount of animal phospholipid, animal protein, or animal lipoprotein such that there is no measurable effect thereof. 
	For the aforementioned definitions, reference to claims containing the terms within optional language have been omitted from the claim listing above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 13, 36, 56-59, 61, and 70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear if the “…, and wherein each of the steps prior to freezing… ” limitation is encompassed under the “and/or” claim language due to the grammatical structure of the claim. Therefore, the scope of the claim is indefinite. For the purposes of examination, the defined limitation will be considered under the “and/or” alternative, meaning each step prior to freezing may or may not be performed under the above the listed minimum temperatures.  Furthermore in claim 2, there is insufficient antecedent basis for the limitation “the preserving composition” in lines 3-4.  Parent claim 1 describes two different preserving compositions, it is unclear which of the preserving compositions is being referred to. 
Regarding claim 13, it is unclear if the “…, and/or the ratio by weight… ” limitation is encompassed under the “optional” claim language. Therefore, the scope of the claim is indefinite. For the purposes of examination, the “and/or” statement will be considered optional, resulting in the broadest reasonable interpretation of the claim being: the method of claim 1, wherein the cholesterol is plant cholesterol or animal cholesterol. 
Regarding claim 36, the phrase “wherein the combining in one or more or each step is less than 15 minutes” renders the scope of the claim indefinite, as it is unclear whether incubation time is included within the time constraint or if it is simply the time required to combine the various components into one vessel. For the purposes of examination, it will be interpreted as the time required to complete the act of combining the components without the inclusion of incubation time. 
Regarding claim 56, reference is made to the preservation composition of claim 37, which is a cancelled claim. This therefore lacks antecedent basis and renders the claim indefinite. Claims 57-59 depend from claim 56, and thus are rejected on the same basis. 
Regarding claim 59, it is unclear if the limitation of  “…, and/or wherein the ejaculate is combined… ” is encompassed under the “optional” claim language. Therefore, the scope of the claim is indefinite. For the purposes of examination, the “and/or” statement will be considered optional, resulting in the broadest reasonable interpretation of the claim being: the method of claim 56, wherein the method further comprises freezing the preserved cells composition.
Regarding claim 61, step a) reads as having three alternatives – i), ii), or iii). Therefore, alternate ii) lacks antecedent basis and is indefinite, as there is no previous definition of a cholesterol: carrier sperm composition within the claim outside of alternate i). For the purposes of examination, alternates i) and ii) will be combined as subsequent steps. 
In addition, there are two stated preserving compositions within claim 61: the cholesterol: carrier complex preserving composition and sperm cells preserving composition. Thus, reference to “the preserving composition” within the claim lacks antecedent basis and is therefore indefinite.
In a similar manner, the last line of claim 61 refers to “the preservation composition”. This is a unique term that lacks antecedent basis within the claim, and is therefore indefinite. 
Regarding claim 70, the phrase “and/or” is at the end of the claim without any following language. Therefore, the scope of the claim is unclear because it is unknown if there is an alternative and thus renders the claim indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 13, 20, 26, 31, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mocé et al (Animal Reproduction Science, 2010).
Mocé et al disclose the improved fertility of cryopreserved ram sperm samples when treated with cholesterol-loaded cyclodextrins (Abstract). 
In one embodiment of the experiment, collected ram ejaculates are diluted with Tris diluent, wherein the Tris diluent comprises: 300 mM tris[hydroxymethyl]aminomethane (biological buffer), 95 mM citric acid monohydrate (preservative and pH stabilizer), and 28 mM D-(+)-Glucose (carbohydrate) (Page 237, 2.3 Semen collection).
Following evaluation of the sperm concentration, the ram sperm and Tris diluent mixture is combined with methyl-β-cyclodextrin (MBC) preloaded with cholesterol at a concentration of 2 mg MBC per 120 million sperm cells (Page 238, 2.5 Experiment 1). This cholesterol: MBC mixture is made by combining a 0.45 mL aliquot of cholesterol previously dissolved in chloroform (200 mg cholesterol per 1 mL chloroform) with 2 mL of methanol containing 1 g of MBC. The solvents are then removed using nitrogen gas, and the remaining solution is allowed to dry in a desiccator, forming crystals that are stored at 22°C until use. When needed, a working solution of the mixture is prepared by adding 50 mg of the cholesterol: MBC crystals to 1 mL of Tris diluent at 37°C using a vortex for 30 seconds (Page 237, 2.2 Cyclodextrin preparation).  
The Tris diluent: sperm samples treated with the cholesterol: MBC mixture are then allowed to incubate for 15 min at 22°C. Following incubation at room temperature, the treated samples are further diluted in Tris diluent to 60 million sperm cells/mL. The samples are then supplemented with Tris diluent containing 30% egg yolk and 10% glycerol – resulting in final concentrations of egg yolk = 15%, glycerol = 5% and sperm = 30 million cells/mL. The supplemented mixture is then cooled to 5°C over 2 hours,  packaged into 0.5 mL straws, and frozen in liquid nitrogen vapor, wherein the straws are horizontally suspended 4.5 cm above the liquid nitrogen for 13 min before being plunged into liquid nitrogen for storage. The estimated initial cooling rate for the straws is −50°C per minute (Page 238, 2.5 Experiment 1).
Prior to further analysis, straws previously cryopreserved following the aforementioned protocol are thawed in a water bath at 37°C for 30 seconds (Page 238, 2.5 Experiment 1).
	
Consequently, Mocé et al anticipate the claims as follows:
Regarding claims 1, 3, 26, and 31: The working solution of methyl-β-cyclodextrin (MBC) preloaded with cholesterol described in Mocé et al reads on the cholesterol: carrier complex and, more specifically, the cholesterol: cyclodextrin complex (claim 3) of the instant disclosure. As cholesterol is a lipoprotein, the cholesterol: MBC solution of Mocé et al is substantially free from animal protein. 
The mixture of Tris diluent, egg yolk, and glycerol detailed in Mocé et al reads on the sperm cells preserving composition of the instant disclosure, wherein glycerol is the cryoprotectant (claim 3) and the tris[hydroxymethyl]aminomethane within the Tris diluent is a biological buffer.  The Tris diluent also contains citric acid monohydrate and D-(+)-Glucose, which respectively serve as a pH stabilizer and carbohydrate (claim 3).
Therefore, Mocé et al anticipate the method of preserving sperm cells detailed in instant claims 1 and 3, wherein the method first comprises the combination of an ejaculate containing sperm with the cholesterol: MBC solution substantially free of animal protein to provide a cholesterol: carrier sperm cells composition. Then, the cholesterol: carrier sperm cells composition is further combined with the Tris diluent, egg yolk, and glycerol mixture – or sperm cells preserving composition – to provide a preserved sperm cells composition.  This preserved sperm cells composition of Mocé et al comprises 2 mg MBC per 120 million sperm cells, or a sperm cells to CC complex ratio of 60 million sperm per mg of CC complex – which is within the range detailed in instant claim 31 of about 25 million sperm cells per mg CC complex to about 100 million sperm cells per mg CC complex.  
It is also of note that the ejaculate samples in Mocé et al are sourced from rams – which are mammals and, more specifically, ungulates – and read on instant claim 26. 

Regarding claim 2: Following the discussion of claim 1 above, Mocé et al subsequently freeze the supplemented mixture – which again reads on the preserved sperm cells composition of the instant disclosure – using an incremental freezing protocol. However, prior to the onset of the freezing protocol, all of the aforementioned mixing steps described in Mocé et al were completed at above 22°C or above. Then, following the freezing protocol, the cryopreserved sperm cells were once again thawed in a water bath at 37°C for 30 seconds.

Regarding claim 13: Following the discussion of claim 1 above, Mocé et al source the cholesterol loaded into the MBC complex from Sigma-Aldrich and state that is reagent grade (Page 237, 2.2 Cyclodextrin preparation). Based off this disclosure, coupled with the preparation notes of dissolving it in chloroform, the cholesterol used is from sheep wool. This reads on the instant claim, wherein the cholesterol is animal cholesterol and optionally derived from a sheep. 

Regarding claims 20 and 36: Following the discussion of claim 1 above, the working solution of MBC preloaded with cholesterol described in Mocé et al also reads on the warm dilution solution of instant claim 20, as the solution is prepared by adding 50 mg of cholesterol-loaded MBC to 1 mL of Tris diluent at 37°C and mixing the solution using a vortex mixer for 30 seconds. Therefore, the ejaculate is diluted using the warm working solution – or dilution solution of the instant claim – to a selected sperm concentration prior to combining ejaculate with the sperm cells preserving composition. Following dilution with the warm solution, the diluted cells are allowed to incubate at room temperature for 15 minutes. This step in the procedure reads on instant claims 20 and 36, wherein the solution is combined in less than 15 minutes and then allowed to cool to about room temperature during the 15-minute incubation. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 56-59 are rejected under 35 U.S.C. 103 as being unpatentable over Mocé et al (Animal Reproduction Science, 2010) in view of Dicker et al (WO2011/108946 A1).
Regarding claim 56-57 and 59: As aforementioned, Mocé et al disclose a method of preserving sperm wherein ram ejaculate samples are combined first with a cholesterol: MBC working solution followed by a mixture of Tris diluent, egg yolk, and glycerol.  The supplemented samples are then incrementally frozen and cryopreserved within straws (Pages 237-238). 
Mocé et al do not teach the inclusion of a cell permeable antioxidant peptide within the preserving composition.
Dicker et al evaluate methods for improving the functionality and fertility of sperm (Page 1, Field of the Invention). Such methods include first contacting a sperm sample with an effective amount of a cryoprotectant and composition comprising a mitochondria targeted antioxidant, followed by the subsequent storage of the treated sperm sample at a temperature of about 4°C to about -196°C, wherein the effective amount of the mitochondria targeted antioxidant is sufficient to increase the functionality, fertility, and motility of the sperm, as well as extend the lifespan of the sperm relative to sperm stored without mitochondria targeted antioxidant (Page 6). In one embodiment, the class of compounds that can be effectively employed as mitochondria targeted antioxidants are peptide-based compounds known as SS (Szeto-Schiller) peptides, or aromatic-cationic peptides. One such aromatic-cationic peptide is SS-31 (H-D-Arg-Dmt-Lys-Phe-NH2). It is of note that these SS peptides have been shown to protect cells from induced apoptosis and external added oxidation agents (Pages 10-11).
Therefore, it would have been prima facie obvious to have supplemented the antioxidant peptide SS-31 of Dicker et al within the preservation composition of Mocé et al to enhance the motility and longevity of the cryopreserved sperm via the reduction of reactive oxidation species that are thereby produced as a by-product of mitochondrial function (Dicker et al, Page 4). One of ordinary skill in the art before the effective filing date of the invention would have been motivated to increase the quality of cryopreserved sperm, and would have had reasonable expectation of success due to the protocols expanded upon in Mocé et al (Pages 237-238) and Dicker et al (Page 23). This conclusion of obviousness is based on a teaching, suggestion, and motivation in the prior art by Dicker et al.
Consequently, Mocé et al as modified by Dicker et al render obvious preserving a sperm sample using a composition containing a cholesterol: MBC complex supplemented with a cell-permeable antioxidant peptide – namely SS-31 – and further freezing the preserved sperm cell composition. This method reads on the method recited in the instant disclosure, as described in claims 56-57 and 59. 

Regarding claims 58: Following discussion of claim 56 above, Mocé et al further disclose the preparation of the cholesterol: MBC working solution, wherein methyl-β-cyclodextrin (MBC) is first preloaded with cholesterol by combining solubilized cholesterol and MBC in methanol. The solvents are then removed using nitrogen gas, and the remaining solution is allowed to dry in a desiccator, forming crystals that are stored at 22°C until use. The final working solution is then prepared by adding the cholesterol: MBC crystals to Tris diluent (Page 237, 2.2 Cyclodextrin preparation), wherein the final concentration in combination with the sperm sample is 2 mg MBC per 120 million sperm cells (Page 238, 2.5 Experiment 1).
The described preparation reads on the method of claim 58, wherein the preserving composition of claim 56 comprises a cholesterol: carrier complex, which is optionally a cholesterol: cyclodextrin complex wherein the cyclodextrin is methyl-β-cyclodextrin. In addition, the desiccated cholesterol: MBC crystals within the working solution of Mocé et al read on the reconstitution of the preserving composition from a powder within the instant claim. Lastly, the preserved sperm cells composition of Mocé et al comprises 2 mg MBC per 120 million sperm cells, or a sperm cells to CC complex ratio of 60 million sperm per mg of CC complex – which is within the range detailed in the instant claim of about 25 million sperm cells per mg CC complex to about 100 million sperm cells per mg CC complex.

Claims 61, 65, and 67-71 are rejected under 35 U.S.C. 103 as being unpatentable over Mocé et al (Animal Reproduction Science, 2010).
Regarding claims 61, 68, and 71: As aforementioned, Mocé et al disclose a method of preserving sperm wherein ram ejaculate samples are first combined with a cholesterol: MBC working solution comprising reconstituted cholesterol: MCB crystals – wherein the cholesterol is sourced from sheep wool – and subsequently allowed to incubate for 15 min at 22°C. Following incubation at room temperature, the treated samples are further supplemented with Tris diluent containing egg yolk and glycerol, wherein the Tris diluent is composed of tris[hydroxymethyl]aminomethane (biological buffer), citric acid monohydrate (pH stabilizer), and D-(+)-Glucose (carbohydrate). The supplemented mixture is then cooled to 5°C over 2 hours, packaged into 0.5 mL straws, and frozen in liquid nitrogen vapor, wherein the straws are horizontally suspended 4.5 cm above the liquid nitrogen for 13 min before being plunged into liquid nitrogen for storage. The initial cooling rate for the straws prior to being plunged into liquid nitrogen is −50°C per minute (Page 238, 2.5 Experiment 1).
Mocé et al do not disclose a temperature drop of the supplemented mixture within the defined rate of about 0.5-2°C per minute. Instead, the rate stated in Mocé et al is 0.14°C per minute, as the supplemented mixture cools from 22°C to 5°C over 120 minutes. However, although the rate of Mocé et al does not overlap with the range defined by the instant disclosure, the claimed ranges so close that a prima facie case of obviousness exists. See MPEP 2144.05 (I), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Therefore, the modified method of Mocé et al renders obvious the method of preserving sperm cells detailed in instant claims 61, 68, and 71, wherein the method first comprises the combination of an ejaculate containing sperm with the cholesterol: MBC solution, followed by the subsequent incubation at room temperature for 15 minutes to provide a cholesterol: carrier sperm cells composition cooled to room temperature. Then, the cholesterol: carrier sperm cells composition is further combined with the mixture comprising Tris diluent (which contains a biological buffer and carbohydrate), egg yolk, and glycerol (cryoprotectant) – or sperm cells preserving composition – and cooled to 5°C (reads on about 4°C) at a slow, defined rate of about 0.5-2oC per minute.  This preserved sperm cells composition is then packaged into straws and frozen at a rate of −50°C per minute prior to being plunged into liquid nitrogen.

Regarding claim 65, 67, and 69-70: Following the discussion of claim 61 above, the cholesterol: methyl-β-cyclodextrin (MBC) desiccated crystals are reconstituting in Tris diluent – a biological buffer – to provide the working solution of Mocé et al.  This working solution again reads on the cholesterol: carrier complex preserving composition of the instant disclosure, as is detailed in claims 65 and 70. This composition is also substantially free of animal protein, as the only component derived from animals is the sheep wool cholesterol, which is a lipoprotein (claim 67). Lastly, the cholesterol: MBC working solution of Mocé et al comprises 50 mg cholesterol: MBC to 1 mL of Tris diluent – which is above the limit detailed in instant claim 69 of at least 0.125 mg/mL CC complex.

Claims 61 and 65-66 are rejected under 35 U.S.C. 103 as being unpatentable over Mocé et al (Animal Reproduction Science, 2010) in view of Dicker et al (WO2011/108946 A1).
The teachings of Mocé et al in regards to instant claims 61 and 65 are described above.
Regarding claim 66: As aforementioned, Mocé et al disclose a method of preserving sperm wherein ram ejaculate samples are first combined with a cholesterol: MBC working solution (Pages 237), which reads on the cholesterol: carrier complex preserving composition of the instant disclosure.
Mocé et al do not teach the inclusion of a cell permeable antioxidant within the cholesterol: carrier complex preserving composition.
 Dicker et al evaluate methods for improving the functionality and fertility of sperm (Page 1, Field of the Invention). Such methods include first contacting a sperm sample with an effective amount of a cryoprotectant and composition comprising a mitochondria targeted antioxidant, wherein the effective amount of the mitochondria targeted antioxidant is sufficient to increase the functionality, fertility, and motility of the sperm, as well as extend the lifespan of the sperm relative to sperm stored without mitochondria targeted antioxidant (Page 6). 
It would have been prima facie obvious to have included the mitochondria targeted antioxidant of Dicker et al within the cholesterol: MBC working solution of Mocé et al to achieve an enhanced motility and longevity of the cryopreserved sperm via the reduction of reactive oxidation species produced as a by-product of mitochondrial function (Dicker et al, Page 4). One of ordinary skill in the art before the effective filing date of the invention would have been motivated to increase the quality of cryopreserved sperm, and would have had reasonable expectation of success due to the protocols expanded upon in Mocé et al (Pages 237-238) and Dicker et al (Page 23). This conclusion of obviousness is based on a teaching, suggestion, and motivation in the prior art by Dicker et al.
Consequently, Mocé et al as modified by Dicker et al render obvious a cholesterol: MBC working solution, or cholesterol: carrier complex preserving composition, comprising a cell-permeable antioxidant peptide. This method reads on the method recited in the instant disclosure, as described in claim 66. 

Conclusion
Claims 1-3, 13, 20, 26, 31, 36, 56-59, 61, and 65-71 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA G WESTON whose telephone number is (571)272-0337. The examiner can normally be reached Monday-Thursday 8AM - 4PM (CT); Friday 8AM - 11AM (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALYSSA G WESTON/Examiner, Art Unit 1633                                                                                                                                                                                                        
/ALLISON M FOX/Primary Examiner, Art Unit 1633